Case 2:18-ap-01334-NB          Doc 9 Filed 11/19/18 Entered 11/19/18 16:13:58       Desc
                                Main Document    Page 1 of 3


 1 QUINN EMANUEL URQUHART & SULLIVAN, LLP
     John Shaffer (Bar No. 153729)
 2   johnshaffer@quinnemanuel.com
     Stephen A. Broome (Bar No. 314605)
 3   stephenbroome@quinnemanuel.com
     Jennifer L. Nassiri (Bar No. 209796)
 4   jennifernassiri@quinnemanuel.com
     Razmig Izakelian (Bar No. 292137)
 5   razmigizakelian@quinnemanuel.com
     Matthew A. Bergjans (Bar No. 302830)
 6   alexbergjans@quinnemanuel.com
   865 South Figueroa Street, 10th Floor
 7 Los Angeles, California 90017-2543
   Telephone:     (213) 443-3000
 8 Facsimile:     (213) 443-3100

 9 Attorneys for Great American Group Advisory &
   Valuation Services, LLC
10

11                              UNITED STATES BANKRUPTCY COURT

12               CENTRAL DISTRICT OF CALIFORNIA, LOS ANGELES DIVISION

13

14 In re:                                          Chapter 11

15 B&B Liquidating LLC,                            Bankr. Case No. 2:18-bk-11744-NB

16                Debtor.                          Adv. Pro. No. 2:18-ap-01334-NB

17                                                 STIPULATION TO CONTINUE
     Siena Lending Group LLC,                      HEARING ON MOTION TO DISMISS
18                                                 AND SET BRIEFING SCHEDULE ON
                  Plaintiff,                       MOTION FOR REMAND
19
            v.                                     [Current Hearing Date]
20                                                 Date:   January 8, 2019
   Great American Group Advisory & Valuation       Time:   2:00 p.m.
21 Services, LLC, and DOES 1 through 10,           Crtrm.: 1545
   inclusive,                                              255 E. Temple Street
22                                                         Los Angeles, CA 90012
                 Defendants.
23                                                 [Proposed New Hearing Date]
                                                   Date:   January 15, 2019
24                                                 Time:   2:00 p.m.
                                                   Crtrm.: 1545
25                                                         255 E. Temple Street
                                                           Los Angeles, CA 90012
26
27

28


                                                                                     STIPULATION
Case 2:18-ap-01334-NB        Doc 9 Filed 11/19/18 Entered 11/19/18 16:13:58                Desc
                              Main Document    Page 2 of 3


 1          This Stipulation (the “Stipulation”), is entered into by and between Great American Group

 2 Advisory & Valuation Services, LLC (“Great American”) and Siena Lending Group, LLC (“Siena”),

 3 through their respective counsel of record, with reference to the following recitals of fact:

 4          WHEREAS, on October 26, 2018, Great American filed the Notice of Removal [ECF 1] in the
 5 above captioned adversary proceeding;

 6          WHEREAS, on November 2, 2018, Great American filed the Notice of Motion and Motion to
 7 Dismiss Complaint [ECF 2] (the “Motion to Dismiss”), which is currently set for hearing on January

 8 8, 2019 (the “January 8 Hearing”);

 9          WHEREAS the parties had previously agreed, prior to the filing of the Motion to Dismiss,
10 that any opposition to the Motion to Dismiss would be filed by November 23, 2018, and any reply by

11 December 7, 2018;

12          WHEREAS Siena has indicated it intends to file a motion to remand the above-captioned
13 adversary proceeding (the “Remand Motion”);

14          WHEREAS the parties have conferred and agreed to continue the January 8 Hearing and
15 briefing deadlines;

16          NOW THEREFORE, IT IS STIPULATED by the undersigned parties as follows:
17          1. Siena shall file any Remand Motion by no later than November 26, 2018;

18          2. Any oppositions to the Motion to Dismiss and/or Remand Motion must be filed by no later
19              than December 18, 2018;

20          3. Any replies to the Motion to Dismiss and/or Remand Motion must be filed by no later than

21              January 8, 2019;

22          4. The January 8 Hearing on the Motion to Dismiss shall be continued to January 15, 2019 at

23              2:00 p.m.;

24          5. The Remand Motion shall be heard on January 15, 2019 at 2:00 p.m.

25

26
27

28

                                                      -1-
                                                                                             STIPULATION
Case 2:18-ap-01334-NB   Doc 9 Filed 11/19/18 Entered 11/19/18 16:13:58        Desc
                         Main Document    Page 3 of 3


 1 DATED: November 19, 2018         QUINN EMANUEL URQUHART & SULLIVAN, LLP

 2

 3
                                    By/s/ Stephen A. Broome
 4                                    Stephen A. Broome
                                      Attorneys for Great American Group Advisory &
 5                                    Valuation Services, LLC
 6

 7                                  LEVY SMALL & LALAS
 8

 9                                  By/s/ Leo Plotkin
                                      Leo Plotkin
10                                    Attorneys for Siena Lending Group LLC
11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28

                                           -2-
                                                                               STIPULATION
